Citation Nr: 0713190	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  96-45 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased schedular rating for 
tuberculous epididymitis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1945 to 
October 1945 and from August 1950 to October 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1993 and May 1996 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.  In June 2001 and 
December 2005, the Board remanded the veteran's claims for 
additional development.

In the June 2001 remand, the Board referred a claim of 
service connection for hearing loss.  This issue has not been 
addressed and it is again referred.

This case has been advanced on the Board's docket.


FINDINGS OF FACT

1.  The veteran has PTSD that is attributable to his combat 
experiences during his active military service.

2.  The veteran does not have tinnitus that is attributable 
to his active military service.

3.  The veteran's tuberculous epididymitis has not required 
long-term drug therapy, drainage, hospitalization, or 
intensive management; active tuberculosis infection is not 
shown.




CONCLUSIONS OF LAW

1.  The veteran has PTSD that is the result of disease or 
injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2006).

2.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).

3.  The criteria for a rating in excess of 10 percent for 
service-connected tuberculous epididymitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.350, 4.3, 4.7, 4.89, 4.115a, 4.115b, 
Diagnostic Code 7525, 4.118 (2006); 38 C.F.R. § 4.115a, 
Diagnostic Code 7525 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000, during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2006).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2006).

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through January 2002 and January 2006 
notice letters, the veteran and his representative were 
notified of the legal criteria governing his claims.  By a 
supplemental statement of the case (SSOC) in November 2006, 
they were notified of the evidence that had been considered 
in connection with his claims and the bases for the denial of 
his claims.  After each, they were afforded the opportunity 
to respond.  Hence, the Board finds that the veteran has 
received notice of the information and evidence needed to 
substantiate his claims, and has been afforded ample 
opportunity to submit such information and evidence.  (The 
Board notes that the veteran was not provided with a VCAA 
letter which specifically applied to the particular criteria 
for establishing PTSD service connection claims as was 
requested by both remands.  However, in light of the positive 
outcome, as set forth in more detail in the analysis section, 
further remand for such notice requirements is not 
necessary.)

The Board also finds that the January 2002 and January 2006 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the veteran was notified that VA was responsible for 
obtaining relevant records from any Federal agency and that 
the VA would make reasonable efforts to obtain relevant 
records not held by a Federal agency, such as from a state, 
private treatment provider, or an employer.  Additionally, 
the notice letters requested the veteran to submit medical 
evidence, opinions, statements, and treatment records 
regarding his disabilities.  The veteran was also told to 
send in any evidence in his possession that pertained to the 
claims.

When the veteran's claims were initially adjudicated, the 
VCAA had not yet been enacted.  Although the complete notice 
required by the VCAA was not provided until after the RO 
initially adjudicated the veteran's claims, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that the late 
notice under the VCAA requires remand.  Nothing about the 
evidence or any response to the notification suggests that 
the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  Additionally, the claims were 
properly re-adjudicated in November 2006, which followed the 
January 2006 notice letter.  See Prickett v. Nicholson, 
20 Vet. App. 370 (2006).  While the notice did not refer to 
criteria for assigning an effective date, see Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), this question is not now 
before the Board.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in San 
Juan, Puerto Rico.  Records from multiple private treatment 
providers identified by the veteran have also been obtained.  
Additionally, the veteran has been provided numerous VA 
examinations in relation to his claims, the reports of which 
are of record.  Significantly, the veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claims on appeal that need to be obtained.

II. Analysis

A. Service Connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  Satisfactory lay or other 
evidence that an injury or disease was incurred in combat 
will be accepted as sufficient proof of service connection if 
the evidence is consistent with the circumstances, 
conditions, or hardships of such service even though there is 
no official record of such incurrence or aggravation.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), 
(f)(1).

1. PTSD

Establishing service connection for PTSD specifically 
requires that there be medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (2006); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f).  Section 4.125(a) requires 
the diagnosis to conform to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).

The veteran asserts that he currently has PTSD and that 
stressful events, which occurred while he was in military 
service in Korea, caused the condition.  Specifically, 
according to submitted statements and VA treatment records, 
the veteran alleges that he engaged in combat as an 
infantryman during the Korean conflict and his best friend 
and several other fellow soldiers were killed.  He was also 
involved in a jeep accident where he and other soldiers were 
injured.  The veteran reported witnessing many dead bodies, 
as well.  He maintains that these stressful events caused him 
to have PTSD and service connection should therefore be 
granted.

A review of the veteran's service medical records (SMRs) do 
not document the incidents that the veteran contends occurred 
in Korea.  His personnel records do show that the veteran 
received the Combat Infantry Badge as a result of his service 
in Korea.  Such an award is an indication that the veteran 
engaged in combat with the enemy during service.  Because 
there is no clear and convincing evidence to the contrary and 
the veteran's claimed stressors are consistent with the 
circumstances of his service, the veteran's lay testimony 
alone establishes the occurrence of his claimed in-service 
stressors.  38 C.F.R. § 3.304(f)(1).  As a result, the 
veteran needs to show that he currently has PTSD and that it 
is linked to his established stressor(s).

A review of the medical evidence reflects that the veteran 
was first seen for possible PTSD symptoms in March 1992 as 
referenced in a VA medical certificate.  At that time, the 
veteran was diagnosed with major depression with psychotic 
features.  PTSD and bipolar disorder were to be ruled out.  
Diagnoses of various depressive disorders date back to April 
1984, as documented by VA and private medical treatment 
records.  The veteran has been provided several VA 
psychiatric examinations in relation to his claim in order to 
ascertain if he does in fact meet the diagnostic criteria for 
PTSD.  In a December 1994 VA examination report, the veteran 
was diagnosed with dysthymia.  The examiner stated that that 
the veteran's symptomatology did not fulfill the criteria for 
a PTSD diagnosis.  Later, in a May 2002 VA examination 
report, the veteran was diagnosed with recurrent major 
depressive disorder.  PTSD was not concluded to be present at 
that time because the examiner could not link the combat 
stressors to the veteran's symptoms.

VA progress notes from 2001 to 2005 show that the veteran 
received regular treatment for psychiatric problems.  He was 
consistently diagnosed with "rule out" PTSD for many years.  
However, in a February 2006 psychiatric review, it was 
reported that the veteran's screen for PTSD was positive.  
The psychiatrist provided a diagnosis of PTSD and implicitly 
attributed it to the veteran's combat experiences in Korea.  
Subsequent treatment records continued the diagnosis of PTSD.

The veteran's history of psychiatric treatment is extensive 
and dates back many years.  Although previous VA examinations 
did not reflect a confirmed diagnosis of PTSD, the veteran 
has been seen for treatment concerning PTSD-like 
symptomatology for over a decade.  Significantly, the veteran 
now carries a diagnosis of PTSD.  There is no indication that 
the diagnosis does not conform to the DSM-IV, as it was 
provided by a VA staff psychiatrist.  Moreover, the veteran's 
PTSD was linked to his combat stressors of active military 
service in Korea.

Given the above information, whether the veteran suffers from 
PTSD as a result of stressors incurred in military service is 
at least in an approximate balance of positive and negative 
evidence.  When such reasonable doubt exists in connection 
with a claim, it will be resolved in favor of the claimant.  
38 C.F.R. § 3.102.  In this case, when resolving reasonable 
doubt in favor of the veteran, the Board finds that the 
veteran suffers from PTSD as a result of combat-incurred 
stressors.  See 38 C.F.R. § 3.304(f).  Consequently, service 
connection for PTSD is warranted.

2. Tinnitus

The veteran contends that his current tinnitus is related to 
noise exposure that he experienced during his military 
service in Korea.  He specifically reports being exposed to 
rifle and 50-caliber machine gun fire while participating in 
combat in the Korean conflict.

As noted in the discussion concerning PTSD, there is 
sufficient information to support the idea that the veteran 
participated in combat with the enemy during his military 
service as an infantryman in Korea.  Exposure to gunfire is a 
circumstance consistent with such combat.  Thus, even though 
the veteran's SMRs are devoid of documentation of noise 
exposure or complaints of tinnitus, the lay evidence 
establishes in-service noise exposure.  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  However, a veteran who 
establishes in-service incurrence of an injury or disease 
through application of section 1154(b) must nonetheless 
submit sufficient evidence of a causal nexus between that in-
service event and his or her current disability.  Dalton v. 
Nicholson, No. 04-1196 (U.S. Vet. App. Feb. 16, 2007).

Post-service medical records reveal that the veteran 
complained of ear infections shortly after his separation 
from active service.  In regard to tinnitus, it is not shown 
that the veteran complained of or sought treatment for such 
until at least 1988, as documented by private medical 
records, which was over 35 years after his discharge from the 
military.  Since then, multiple VA audiological examinations 
have documented the veteran's complaints of tinnitus and it 
is well established that he currently suffers from tinnitus.  

In reviewing the veteran's VA and private treatment records, 
no competent medical practitioner has related the veteran's 
current tinnitus to his active military service.  In August 
2006, a VA examiner provided a medical opinion concerning the 
question as a follow up to a May 2004 VA ear examination.  
After a complete review of the veteran's claims file, the 
examiner documented the veteran's history with regard to ear 
treatment.  Of particular note, the examiner referenced otic 
surgery, which the veteran underwent in 1981, for an ear 
infection.  The examiner gave the opinion that there is no 
relationship between the veteran's tinnitus with noise 
exposure (including combat) during military service.  He 
concluded that the 1981 treatment had no physiopathological 
relationship to acoustic trauma.  The examiner went on to say 
that the 1981 surgery, and subsequent ear problems including 
vestibular syndrome, hearing loss, and vertigo, were the 
direct causes of tinnitus.  The relevance of this evidence in 
relation to the veteran's claim, the examiner stated, was 
that it completely eliminated the argument that the veteran's 
tinnitus was in any way related to noise exposure in military 
service.

Based on the August 2006 VA medical opinion, the Board finds 
that the veteran's current tinnitus is not related to his 
military service.  The opinion is unequivocal, persuasive, 
and is based on a review of the entire record.  In reviewing 
the record, that examiner would have considered any earlier 
ear infections as a possible cause of tinnitus and he did not 
provide any such opinion.  This evidence clearly shows that 
the veteran's tinnitus is not related to combat-related noise 
exposure, or any aspect of military service, but rather to 
causes which occurred many years later.  Therefore, service 
connection for tinnitus is not warranted.

B. Increased Rating

The veteran contends that his service-connected tuberculous 
epididymitis is more severely disabling than currently rated.  
The Board notes that while the case was in remand status, the 
Appeals Management Center awarded an increased rating for 
this disability to 10 percent by a November 2006 rating 
decision.  Because this is not the maximum benefit allowable 
by law and the veteran has not indicated that the new rating 
satisfies his appeal, the increased rating issue remains 
before the Board.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2006).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Nevertheless, where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The veteran filed his claim for an increased rating 
in March 1993.

VA is currently rating the veteran's tuberculous epididymitis 
under Diagnostic Code 7525, for "chronic epididymo-
orchitis."  This diagnostic code provides that such 
disabilities are to be rated as a urinary tract infection 
under the rating formula set forth at 38 C.F.R. § 4.115a.  
Diagnostic Code 7525 also provides that for tubercular 
infections, the disability is to be rated in accordance with 
38 C.F.R. §§ 4.88b or 4.89, whichever is appropriate.  
38 C.F.R. § 4.115b (Diagnostic Code 7525) (2006).  Section 
4.88b applies to ratings for infectious diseases, immune 
disorders, and nutritional deficiencies, whereas § 4.89 
applies to ratings for inactive nonpulmonary tuberculosis in 
effect on August 19, 1968.  Since the veteran was so entitled 
on August 19, 1968 concerning his disability, the provisions 
of § 4.89 are applicable.

Section 4.89 provides graduated ratings for inactive 
nonpulmonary tuberculosis.  Under those graduated ratings, 
inactive nonpulmonary tuberculosis warrants a 100 percent 
evaluation for two years after the date of inactivity, 
following active tuberculosis which was clinically identified 
during active service or subsequently thereto.  A 50 percent 
evaluation is assigned during the period from the third 
through the sixth year after the date of inactivity, and a 
30 percent evaluation is assigned during the period from the 
seventh through eleventh years of inactivity.  Thereafter, in 
the absence of a schedular compensable permanent residual, a 
zero percent evaluation is warranted.  38 C.F.R. § 4.89 
(2006).  Such a graduation of ratings is evident in the 
veteran's case when, by a July 1953 rating decision, the 
graduated ratings were assigned, eventually becoming 
noncompensable.

Thus, in order for the veteran to now receive a compensable 
disability evaluation under § 4.89, the evidence would have 
to show that he has a permanent residual of his tuberculous 
epididymitis or that tuberculosis is now active.  
Historically, medical records show that, in November 1952, 
the veteran was found to have active tuberculous 
epididymitis.  In July 1953, a VA discharge summary indicates 
that the veteran's tuberculous epididymitis was "cured."  
Subsequent treatment records show no evidence of active 
tuberculosis.  Thus, based strictly on the criteria used for 
evaluating the veteran's disability, because there is no 
evidence of active tuberculosis in over 50 years, an 
increased rating is not warranted under 38 C.F.R. § 4.89.

The Board notes that, during the pendency of the veteran's 
claim, the schedular criteria by which genitourinary 
disabilities, such as epididymo-orchitis, are rated changed.  
See 59 Fed. Reg. 2527 (Jan. 18, 1994); 59 Fed. Reg. 14,567 
(Mar. 29, 1994); as amended at 59 Fed. Reg. 46,339 (Sept. 8, 
1994).  Effective February 14, 1994, the rating criteria for 
Diagnostic Code 7525 was established as described above.  VA 
must consider claims under the former and revised sets of 
criteria, with consideration of revised criteria no sooner 
than the effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 15-16 (2003), rev'd on other 
grounds, 370 F.3d 1124 (Fed. Cir. 2004); DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997); Green v. Brown, 10 Vet. 
App. 111, 116-19 (1997).  See also VAOPGCPREC 3-2000 
(Apr. 10, 2000) and VAOPGCPREC 7-2003 (Nov. 19, 2003).

Under the former criteria for Diagnostic Code 7525, the 
veteran's tuberculous epididymitis was rated in a nearly 
identical fashion as compared to the revised criteria.  A 
rating of 100 percent was warranted for active tuberculosis.  
Otherwise, the disability was rated under §§ 4.88b or 4.89 
for inactive tuberculosis.  38 C.F.R. § 4.115a (Diagnostic 
Code 7525) (1993).  Therefore, applying the former criteria 
would not result in a higher rating for the veteran.

Although the veteran's tuberculous epididymitis resulted from 
a tubercular infection, his disability has also been rated 
under the urinary tract infection provision of revised 
Diagnostic Code 7525.  A urinary tract infection requiring 
long-term drug therapy, 1-2 hospitalizations per year and/or 
requiring intermittent intensive management warrants a 10 
percent rating.  With recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management, a 30 percent rating is warranted.  Additionally, 
urinary tract infections with poor renal function are to be 
rated as renal dysfunction.  38 C.F.R. § 4.155b.

A review of the medical evidence reveals that the veteran has 
been provided multiple VA examinations in connection with his 
claim.  A June 1993 VA examination indicated that there was 
no evidence of treatment for tuberculosis concerning the 
veteran.  In a December 1994 VA examination, pulmonary 
tuberculosis was not found.  The veteran was provided another 
VA examination in January 2000.  At that time, he complained 
of a painful right testicle.  The examiner reported that the 
veteran's left testicle had been removed in 1985 due to a 
mass.  The veteran was diagnosed with left orchiectomy 
secondary to mass, status-post right epididymectomy secondary 
to mass, impotence secondary to testicle removal, status-post 
insertion of malleable penile prosthesis, and chronic right 
testicle pain.  In October 2002, the veteran underwent 
further VA examination.  The examiner reported that the 
veteran had not been hospitalized for the disability.  On 
examination, there was a tender right testicle and an absent 
left testicle.  The examiner provided diagnoses of a history 
of tuberculous epididymitis, status-post bilateral 
epididymectomy, left orchiectomy, and erectile dysfunction 
secondary to testicular operations.  The examiner stated that 
there were no other urinary tract dysfunctions or problems.

VA medical records from the San Juan VAMC and private medical 
records do not provide evidence that the veteran undergoes 
drainage, hospitalization, or intensive management for his 
disability.  Based on the VA examinations and the treatment 
records, an evaluation in excess of the currently assigned 
10 percent rating is not warranted.  The evidence does not 
show that the veteran experiences more than pain, which the 
RO has rated as analogous to a painful scar.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2006).  There is no basis for 
a higher analogous rating under 38 C.F.R. § 4.118.  Id.  
Additionally, the disability is not so severe that the 
veteran requires hospitalization or intensive management.  
Additionally, a September 2006 VA progress note reflects that 
the veteran's renal parameters are stable.  Therefore, 
evaluation for poor renal function is not for application.  
See 38 C.F.R. § 4.115a.  Consequently, an increased schedular 
rating is not warranted.

Section 4.115b also calls for the potential application of 
special monthly compensation (SMC) when evaluating any claim 
involving loss or loss of use of a creative organ.  See 
38 C.F.R. §§ 3.350, 4.115b (2006).  This issue has been 
recognized and the veteran has been awarded SMC under 38 
U.S.C.A. § 1114(k) (West Supp. 2006), since March 1953.  As 
the amount of award for SMC is a dollar amount fixed by law, 
a higher award is not available in this regard.

The above determination is based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's tuberculous epididymitis reflects 
so exceptional or unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2006).  In this case, 
there is no evidence showing that the disability results in 
marked interference with employment (i.e., beyond that 
contemplated in the evaluation assigned), or frequent periods 
of hospitalization, or evidence showing that the disability 
otherwise renders impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors as those outlined above, the criteria for invoking 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-59 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

C. Conclusion

The Board has considered the veteran's written contentions 
with regard to his claims.  While the Board does not doubt 
the sincerity of the veteran's belief that his tinnitus is 
related to his time in service or that his tuberculous 
epididymitis is more severely disabling than it is currently 
rated, as a lay person without the appropriate medical 
training or expertise, he simply is not competent to provide 
a probative opinion on a medical matter-such as the etiology 
of a current disability or the severity of a current 
disability in the context of the rating criteria.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In conclusion, the Board finds that the claim of service 
connection for PTSD is granted.  For all the foregoing 
reasons, the Board finds that claim of service connection for 
tinnitus and the claim for a rating in excess of 10 percent 
for tuberculous epididymitis must be denied.  In reaching 
this conclusion, the Board applied the benefit-of-the-doubt 
doctrine in regard to the veteran's PTSD claim.  As the 
preponderance of the evidence is against the veteran's 
tinnitus and tuberculous epididymitis claims, that doctrine 
is not applicable for those issues.  See 38 U.S.C.A 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Ortiz v. Principi, 274 
F.3d 1361, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is granted.

Service connection for tinnitus is denied.

An increased rating for tuberculous epididymitis is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


